UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICIA E. DOUGHTY,

                             Plaintiff,

             - against -                                              ORDER

JESSE CINTRON,                                                  19 Civ. 1964 (PGG)
                                                                19 Civ. 3230 (PGG)
                             Defendant.


IN THE MATTER OF THE COMPLAINT,

              -of-

JESSE CINTRON, as Owner of a 2006 42'
Rinker 390 FV "CINDEL," for Exoneration
from or Limitation of Liability,

                           Plaintiff-Petitioner.



PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled actions are dismissed with prejudice but without costs;

provided, however, that if the settlement is not consummated within thirty days of this order,

either party may apply by letter within the thirty-day period for restoration of the actions to the

calendar of the undersigned, in which event the actions will be restored. The Clerk of the Court

is directed to close the case. Any pending dates and deadlines are adjourned sine die, and any

pending motions are moot.

Dated: New York, New York
       November 18, 2019
                                                       SO ORDERED.



                                                      Paul G. Gardephe
                                                      United States District Judge
